J-S11040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RANADA TAMARA MCCOY-ALMOND,                :
                                               :
                       Appellant               :      No. 1435 WDA 2019

        Appeal from the Judgment of Sentence Entered August 20, 2019
              in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013249-2018

BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 30, 2020

        Ranada Tamara McCoy-Almond (“McCoy-Almond”) appeals from the

judgment of sentence imposed following her convictions of driving under the

influence of a controlled substance (“DUI”), careless driving, and speeding.1

We affirm.

        On July 10, 2018, at approximately 10:16 a.m., Pennsylvania State

Trooper Nickolas Elliot (“Trooper Elliot”) was conducting speed limit

enforcement on northbound Route 28 in Allegheny County. Trooper Elliot’s

radar clocked a black BMW traveling 81 miles per hour (“mph”) in a 55 mph

zone. Trooper Elliot initiated a traffic stop. Trooper Elliot exited his cruiser,

and, as he approached the BMW, observed that the vehicle’s windows were

covered with a dark sun-screening tint. Trooper Elliot saw that there were

two occupants in the vehicle and asked the driver, later identified as McCoy-
____________________________________________


1   75 Pa.C.S.A. §§ 3802(d)(1), 3714(a), 3362(a)(2).
J-S11040-20



Almond, for her license, registration, and proof of insurance. While reviewing

the documents, Trooper Elliot observed that McCoy-Almond exhibited visible

signs of drug impairment, including dilated pupils and red and bloodshot eyes.

Based on his observations, Trooper Elliot asked McCoy-Almond if she had

recently smoked marijuana. McCoy-Almond responded that she had smoked

marijuana approximately two hours prior. Trooper Elliot then asked McCoy-

Almond to exit the BMW and to perform field sobriety tests (“FSTs”).

        After observing McCoy-Almond perform the FSTs, Trooper Elliot

concluded, based upon his prior observations and the FSTs, that McCoy-

Almond was impaired.           Trooper Elliot then arrested McCoy-Almond and

transported her to the Pennsylvania State Police barracks in Kittanning, where

Trooper Elliot read her the required DL-26b form, and asked her to submit to

chemical testing.      McCoy-Almond signed the form, and consented to the

chemical testing of her blood.         A blood sample, which was collected from

McCoy-Almond and sent to the Allegheny County Medical Examiner’s Office,

tested positive for cannabinoids.

        The Commonwealth charged McCoy-Almond with two counts of DUI, and

one count each of reckless driving, careless driving, speeding, and windshield

obstructions and wipers.2 McCoy-Almond filed a pre-trial Motion to suppress,

seeking to suppress her statement that she had smoked marijuana two hours

prior to the traffic stop, as well as all evidence flowing from her statement as
____________________________________________


2   75 Pa.C.S.A. §§ 3802 (d)(1), (d)(2), 3736(a), 3714(a), 3362(a)(2), 4524(b).


                                           -2-
J-S11040-20



fruit of the poisonous tree. Specifically, McCoy-Almond argued that Trooper

Elliot extended the traffic stop without proper legal justification, and had failed

to advise McCoy-Almond of her Miranda3 rights prior to asking if she had

recently smoked marijuana. Following a suppression hearing, the trial court

denied the Motion to suppress.

       Following a stipulated non-jury trial, the trial court found McCoy-Almond

guilty of one count each of DUI, careless driving, and speeding.           McCoy-

Almond was found not guilty of the remaining offenses.

       On August 20, 2019, the trial court sentenced McCoy-Almond to four

days of confinement in the DUI Alternative to Jail Program, and a period of

five months’ probation, to run concurrently with the four-day confinement for

her DUI conviction.        The trial court imposed no further penalty on her

convictions of careless driving and speeding.      McCoy-Almond filed a timely

Notice of Appeal and a court-ordered 1925(b) Concise Statement of Errors

Complained of on Appeal.

       McCoy-Almond now presents the following issue for our review:

       1. [Whether] the trial court abuse[d] its discretion in denying
       []McCoy-Almond’s motion to suppress evidence of her statements
       and her blood/toxicology reports?

Brief for Appellant at 5.

       McCoy-Almond argues that the trial court erred in denying her Motion

to suppress because Trooper Elliot improperly extended the traffic stop beyond


____________________________________________


3   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-S11040-20



the time needed to address the purpose of the stop. Id. at 12, 14. McCoy-

Almond contends that Trooper Elliot pulled her over and was provided with

valid insurance, registration, and driver’s license. Id. at 14. Trooper Elliot

did not immediately issue the traffic citation and “instead he began

questioning her about when she smoked marijuana.”            Id.   McCoy-Almond

asserts that Trooper Elliot’s testimony, i.e., that McCoy-Almond was “not free

to leave” meant that she was subject to a custodial interrogation and not an

investigative detention. Id. at 14, 17

      We adhere to the following standard of review:

      We may consider only the Commonwealth’s evidence and so much
      of the evidence for the defense as remains uncontradicted when
      read in the context of the record as a whole. Where the record
      supports the factual findings of the trial court, we are bound by
      those facts and may reverse only if the legal conclusions drawn
      therefrom are in error. An appellate court, of course, is not bound
      by the suppression court’s conclusions of law.

Commonwealth v. Hampton, 204 A.3d 452, 456 (Pa. Super. 2019).

      “The Fourth Amendment of the Federal Constitution and Article I,

Section   8   of   the   Pennsylvania   Constitution   protect   individuals   from

unreasonable searches and seizures.” Commonwealth v. Walls, 53 A.3d

889, 892 (Pa. Super. 2012).        There are three categories of interactions

between police and a citizen:

      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to respond.
      The second, an “investigative detention[,]” must be supported by
      reasonable suspicion; it subjects a suspect to a stop and a period
      of detention, but does not involve such coercive conditions as to

                                        -4-
J-S11040-20


     constitute the functional equivalent of an arrest. Finally, an arrest
     or “custodial [interrogation]” must be supported by probable
     cause.

Commonwealth v. Downey, 39 A.3d 401, 405 (Pa. Super. 2012) (citation

omitted).

     Miranda warnings must be provided to a defendant only if she is

subjected to a custodial interrogation. Commonwealth v. Garvin, 50 A3d

694, 698 (Pa. Super. 2012).

     The standard for determining whether an encounter with the
     police is deemed “custodial” or police have initiated a custodial
     interrogation is an objective one based on a totality of the
     circumstances, with due consideration given to the reasonable
     impression conveyed to the person interrogated.            Custodial
     interrogation has been defined as questioning initiated by law
     enforcement officers after a person has been taken into custody
     or otherwise deprived of his or her freedom of action in any
     significant way. “Interrogation” is police conduct calculated to,
     expected to, or likely to evoke admission. When a person’s
     inculpatory statement is not made in response to custodial
     interrogation, the statement is classified as gratuitous, and is not
     subject to suppression for lack of warnings.

           The appropriate test for determining whether a situation
     involves custodial interrogation is as follows:

            … whether he is physically deprived of his freedom in
            any significant way or is placed in a situation in which
            he reasonably believes that his freedom of action or
            movement is restricted by such interrogation.

           Said another way, police detentions become custodial when,
     under the totality of the circumstances, the conditions and/or
     duration of the detention become so coercive as to constitute the
     functional equivalent of arrest.

            The factors a court utilizes to determine, under the totality
     of the circumstances, whether a detention has become so coercive
     as to constitute the functional equivalent of arrest include: the

                                     -5-
J-S11040-20


      basis for the detention; its length; its location; whether the
      suspect was transported against his or her will, how far, and why;
      whether restraints were used; whether the law enforcement
      officer showed, threatened or used force; and the investigative
      methods employed to confirm or dispel suspicions. The fact that
      a police investigation has focused on a particular individual does
      not automatically trigger “custody[.]”

Commonwealth v. Baker, 24 A.3d 1006, 1019-20 (Pa. Super. 2011)

(internal   citations,   brackets   and   quotations    omitted);    see    also

Commonwealth v. Gonzalez, 979 A.2d 879, 888 (Pa. Super. 2009) (stating

that the test for custodial interrogation does not depend upon the subjective

intent of the law enforcement officer).

      Instantly, the trial court, in its Opinion, found that McCoy-Almond was

subjected to an investigative detention, not a custodial interrogation. Trial

Court Opinion, 11/12/19, at 4-5.       Further, the trial court reasoned that

because Miranda warnings are only given during custodial interrogation,

Trooper Elliot was not required to read McCoy-Almond her Miranda warnings

before asking if she had smoked marijuana that day. Id.

      The record discloses that Trooper Elliot, the sole witness at the

suppression hearing, testified that his radar detected a black BMW traveling

81 mph in a 55 mph zone. N.T., 7/9/19, at 5-6. Trooper Elliot initiated a

traffic stop and identified McCoy-Almond as the driver of the black BMW. Id.

Upon request, McCoy-Almond provided her driver’s license, registration, and

proof of insurance. Id. at 6, 12. Trooper Elliot, before returning to his vehicle

to check the documents, stayed at the black BMW and talked to McCoy-



                                      -6-
J-S11040-20


Almond. Id. at 12. Further, Trooper Elliot testified that “[he] was just asking

[McCoy-Almond] some questions” and that he “would have placed [McCoy-

Almond] under arrest” if she had driven away. Id. at 14-15. Trooper Elliot

eventually returned to his vehicle and determined the documents were valid.

Id. at 13. At some point prior to issuing the citation and returning McCoy-

Almond’s documents, Trooper Elliot asked McCoy-Almond if she had smoked

marijuana. Id. at 12-15. McCoy-Almond responded that she had smoked

marijuana approximately two hours prior to the traffic stop. Id. at 7. Trooper

Elliot subsequently conducted FSTs, determined that McCoy-Almond was

impaired and could not safely operate the vehicle, and transported McCoy-

Almond to the Pennsylvania State Trooper barracks in Kittanning. Id. at 7-

10.

      Our review indicates that McCoy-Almond was properly pulled over for

speeding and that during the course of the stop, Trooper Elliot suspected that

she was driving impaired. Initially, Trooper Elliot asked McCoy-Almond for her

driver’s license, registration, and proof of insurance.    Id. at 5-6; see 75

Pa.C.S.A. § 6308(b) (stating that a police officer may check “vehicle

registration, proof of financial responsibility, vehicle identification number or

engine number or the driver’s license, or secure such other information as the

officer may reasonably believe necessary to enforce the provisions of [the

Vehicle Code]”).   Moreover, there is nothing in the record to suggest that

Trooper Elliot used, threatened, or showed force. See Commonwealth v.


                                      -7-
J-S11040-20


Toanone, 553 A.2d 998, 1003 (Pa. Super. 1989) (stating that the defendant

was not subject to a custodial interrogation, and Miranda warnings were not

needed, where the police officer did not use, show, or threaten force, and the

defendant was not ordered into a police car).          McCoy-Almond was not

transported anywhere, for any duration, until after Trooper Elliot had probable

cause to believe McCoy-Almond was driving impaired. N.T., 7/9/19, at 11;

see also Toanone, supra. Based on his observations, Trooper Elliot asked

a single question, whether McCoy-Almond had smoked marijuana earlier that

day, to confirm or dispel his suspicions that she was impaired. N.T., 7/9/19,

at 12-15; see also Commonwealth v. Haupt, 567 A.2d 1074, 1080 (Pa.

Super. 1989) (stating that, during the course of a typical traffic stop, a police

officer may ask a moderate number of questions in order to “obtain

information confirming or dispelling the officer’s suspicions.”).

      Given the totality of the circumstances, we conclude that the trial court

correctly determined that Trooper Elliot’s interaction with McCoy-Almond was

an investigative detention, and not a custodial interrogation requiring

Miranda warnings. See Commonwealth v. Turner, 772 A.2d 970, 977 (Pa.

Super. 2001) (en banc) (stating that while traffic stops “curtail significantly”

an individual’s freedom, the detention is typically temporary and brief and

does not generally rise to the level of custodial interrogation).

      To the extent that McCoy-Almond asserts that the traffic stop was

impermissibly extended, relying on Rodriguez v. United States, 575 U.S.


                                      -8-
J-S11040-20


348 (2015), the instant case is distinguishable. In Rodriguez, the defendant

was stopped for a minor traffic violation. Id. at 351. The police officer then

completed document and record checks before issuing a written warning. Id.

at 351-52. The police officer returned the documents and issued the citations,

but prevented the defendant from leaving until a drug-sniffing dog could arrive

on scene, more than 30 minutes later. Id. at 352. The United States Supreme

Court held that the police officer needed reasonable suspicion of some criminal

activity in order to prolong the traffic stop after the primary purpose was

completed. Id. Further, a traffic stop may “last no longer than is necessary

to effectuate” the purpose of the traffic stop. Id. at 356-57.

      Instantly, after McCoy-Almond had supplied her driver’s license,

insurance, and registration, Trooper Elliot “stayed up at the car to talk to

[McCoy-Almond]” before returning to his vehicle to check the validity of the

documents.    Id. at 12-13.    Trooper Elliot did not radio for assistance or

otherwise significantly delay the encounter.     Trooper Elliot merely asked

McCoy-Almond if she had smoked marijuana before issuing the citation. Id.

at 12-15. Under these circumstances, the record supports the trial court’s

determination that the traffic stop was not impermissibly extended.

      Based upon the foregoing, the record supports the trial court’s

determinations that McCoy-Almond was subjected to an investigative

detention; Trooper Elliot was not required to provide Miranda warnings before

asking whether or not McCoy-Almond had smoked marijuana; and Trooper


                                     -9-
J-S11040-20


Elliot did not impermissibly extend the stop. Accordingly, we affirm McCoy-

Almond’s judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2020




                                  - 10 -